Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021 has been entered.

Response to Amendment
	Applicant’s Amendment filed June 8, 2021 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Terashima (US 2003/0007754 A1) in view of Saito et al. (4,983,012).
Regarding claims 1, 5 and 9, Terashima discloses an optical connector kit (Fig. 5) comprising: an optical waveguide (31) having a first end portion (31c, 31d) and a second end portion (31a, 31b) longitudinally opposite to the first end portion; and an optical connector member (20) wherein the optical connector member comprises a single housing (20 is a single housing, see Fig. 5) which comprises: an optical waveguide retaining portion (21) which retains an end portion of the optical waveguide; 

Regarding claims 2, 6 and 10, Terashima discloses the optical waveguide retaining cavity of the optical waveguide retaining portion (21) of the optical connector member is a hole, and the first end portion of the optical waveguide is inserted in the cavity to be retained therein in Fig. 5.
Regarding claims 3, 7 and 11, Terashima discloses the distal end face of the first end portion of the optical waveguide and the distal end face of the end portion of the optical fiber are positioned to be spaced a distance from each other in the optical coupling portion of the optical connector member in Fig. 5.
Regarding claims 4, 8 and 12, the proposed combination of Terashima and Saito teaches the claimed invention except for specifically stating the distance.  However, it would have been obvious to one having ordinary skill in the art at the time the invention 

Response to Arguments
Applicant's arguments, see pages 9-15, with respect to claims have been considered but are moot in view of the new grounds of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        July 27, 2021